MEMORANDUM **
Vicente Lima-Camarillo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Lima-Camarillo’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s order dismissing as untimely Lima-Camarillo’s appeal of the immigration judge’s decision. See 8 C.F.R. §§ 1003.2(b)(1), 1003.38(b), (c); Avagyan v. Holder, 646 F.3d 672, 678 (9th Cir.2011) (equitable tolling is available to a petitioner who is prevented from filing because of deception, fraud or error, and exercised due diligence in discovering such circumstances).
We lack jurisdiction to consider Lima-Camarillo’s contention that his case warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.2012) (order).
*765Lima-Camarillo’s remaining contentions are unavailing, or not properly before us. See Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir.2004) (per curiam) (“In reviewing the decision of the BIA, we consider only the grounds relied upon by that agency.”).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.